Community legal framework for a European Research Infrastructure (ERI) (debate)
The next item is the report by Mrs Riera Madurell, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council regulation on the Community legal framework for a European Research Infrastructure (ERI) - C6-0306/2008 -.
Mr President, Commissioner, I would first of all like to point out that unanimity was achieved in the ITRE Committee regarding this report. Unanimity was possible thanks to the good work and cooperation of the shadow rapporteurs, whose contributions also largely helped to achieve a useful report on a subject as important as the European research infrastructure.
I must say that Parliament agrees with the Commission that, in view of the globalisation of research and the emergence of new scientific and technological powers such as China and India, we urgently need to speed up, and, to that end, incentivise, the construction of a new European research area.
It is very important that we ensure as soon as possible that the European Union is an area in which researchers, technologies and knowledge can move freely, where there is effective coordination of research activities and where the best possible use is made of resources. This requires, amongst other things, that we have large research infrastructures at the European level.
These infrastructures can also provide an excellent opportunity for cooperation between the different Member States, with significant effects on the scientific education of our young people and a strong economic impact on European industry. They are therefore essential to the progress of science in Europe and consequently, we must facilitate their development. Parliament therefore applauds the Commission's initiative in proposing a legal framework and the conditions for it.
In fact, from the beginning, we considered the development of European research infrastructures to be one of the pillars of the European Research Area. However, we were always aware of the difficulties that needed to be overcome, not only because they required significant financial resources - it should be remembered that the ESFRI roadmap identifies 44 projects that should be implemented in the next ten years - but also due to the technical and organisational complexity of the issue.
On this point I would like to say once again that in an initiative of this calibre, Parliament should have played a much more decisive role. However, the urgency of these measures and the absence of a better legal basis in the current Treaty sufficiently justify the use of Article 171, which does not take away from the fact that this is one more reason to proclaim the need to have a new Treaty as soon as possible.
I will briefly point out some of the contributions that the report makes. Firstly, it clarifies the definition of 'European research infrastructure' in order to avoid confusions between the legal entity and the actual research infrastructure. It also clarifies and completes the requirements for a piece of research infrastructure to be considered European, adding important issues such as an impact assessment for the proposal at the European level, justifying its financing capacity and ensuring that there is a good policy of access to the whole European scientific community.
We also propose extending this initiative to existing infrastructure, and we give our full support to the Commission's proposal for exemption from VAT, which we think is the key element of this initiative.
We therefore want to send a clear message to the Council to resolve its problems on this issue as soon as possible and to say once again that if we want to promote research in Europe, we must release it from tax burdens. This is something that we have recommended on several occasions in order to encourage SMEs to participate in R&D tasks, and which we now need to support in relation with the creation of large research infrastructures at European level, because they are essential for the progress of science.
To conclude, I would once again like to thank all the shadow rapporteurs, the Commission for their excellent contribution, and also the services of the ITRE Committee for the help that they have given me in drawing up this report.
Member of the Commission. - Mr President, first and foremost, I wish to express my gratitude to the Committee on Industry, Research and Energy (ITRE) and particularly to the rapporteur, Ms Riera Madurell, for supporting our proposal for the Community legal framework for a European Research Infrastructure. Listening to you was music to my ears!
Let me also thank the ITRE shadow rapporteurs for their constructive support.
Together, we are coming an important step closer to a legal framework which will allow Member States to collaborate on the construction of new large research infrastructures, which are becoming increasingly complex and expensive, and which can only be built if several European countries work together.
You have discussed the new legal instrument in depth, and you have made many amendments which will help to clarify the text and give it a better structure, notably regarding definition, scope and status, and by introducing references to the European Strategy Forum on Research Infrastructures (ESFRI).
The Commission will make all possible efforts to support the implementation of these amendments by the Council.
We are especially glad to see that we agree on the most vital aspect of the discussions taking place right now in Council, and which risks blocking adoption - I mean the VAT issue.
As you know, all Member States agree that it is necessary to exempt research infrastructures set up by several countries from taxes in the host country.
Many times, for working purposes, it is addressed as a tax exemption issue, which creates some confusion. In reality, it concerns only the implementation of the existing VAT Directive, which has already been agreed and adopted by the Council. The real question is whether European research infrastructure should be given the status of international organisations, as defined in the VAT Directive and, as such, be exempt from the VAT payment. Therefore, we are not talking about fiscal harmonisation but about setting up the legal entities related to research infrastructures.
Both the legal services of the Commission and of the Council have clearly stated that this is the right place. This is consequently purely a political decision on how important Member States consider the setting up of new world-class research facilities in Europe to be.
Your unwavering support in this issue could be of great importance!
Mr President, Commissioner, ladies and gentlemen, Mr van Nistelrooij once said that this was about defining the 'fifth freedom'. The fifth freedom is simply the freedom of researchers, who cannot be tied to regional, national or international level.
We simply need to create the grouping and legal framework for researchers to do the job society expects of them. We are talking here not only about research carried out at universities - academic research - or in industry but also, in particular, about research carried out in small and medium-sized enterprises. After all, it is also important that these research results continue to be presented and made available.
Last year, we introduced the Energy Club in this House - which Vice-President Onesta attended - where the scientific community and those responsible radiated enthusiasm for inventions with the potential to bring us all very great benefits. Creating such research instruments is the right answer, particularly in the present economic and energy crisis, so as to enable the development of new products and services that can then be marketed worldwide. The Commission's initiative on this is particularly to be welcomed, therefore, as the organisation of such initiatives of course reinforces the international possibilities. International cooperation, in particular, is increasingly important for us in Europe, as it is for our partners. After all, we in Europe have made ourselves the part of the world with the greatest purchasing power, and our 500 million citizens have the right to have the research results drawn up as quickly and efficiently as possible. Thank you.
Mr President, the aim of the European Research Infrastructure (ERI) is to create unique research centres managed by the most distinguished specialists working in specific fields. They should, in my opinion, possess a great deal of expensive, cutting-edge equipment, and be staffed by a team of scientists. The ERI will be used for the experimental study, mainly using inductive methods, of phenomena in the world around us, with the aim of producing practical solutions. The ERI should also serve to train young scientists.
I think that the European Strategy Forum on Research Infrastructures is not intended to copy present centres of excellence but, by using structural and national funds, to create different research units which will complement the centres of excellence and create an infrastructure of specialist research units, a uniform network spanning the entire EU. Young, ambitious European researchers will not be forced to travel across the ocean to implement their ideas. Thus, I think that the preconditions for the effective functioning of the ERI include a high degree of specialisation and mobility in terms of the research environment. Research will become more effective if time constraints are introduced and if it is spread across several locations, i.e. if basic research tasks are carried out simultaneously in various international specialist ERI units which, as they are not economic entities, would be exempt from tax.
In thanking you for your attention, I congratulate Mrs Madurell, and I wish the Commission a speedy realisation of this concept for a regulation which, while interesting, requires further specification.
I would like to congratulate Teresa Riera Madurell on this report, which brings us closer to successfully establishing a European Research Area. I am convinced that by setting up a network of scientific research partnerships among Member States, we will be able to achieve a competitive and profitable economy based on knowledge and innovation. It would not be possible to exchange knowledge without the relevant infrastructure, because it plays a key role in establishing an effective environment for carrying out up-to-date and extremely necessary research.
Currently, all activity is limited to cooperation between individual research establishments. We also have not had the relevant legal instruments which would make it possible to set up a suitable partnership with participants from various states which is, in fact, the key to success in this area. The lack of such legal instruments has greatly held back the processes of research integration of the new Member States, and these Member States have a huge research potential which needs to be incorporated into the European Union.
This report is not merely a step towards establishing the legal groundwork for setting up a research infrastructure. It would be instrumental in achieving the movement of knowledge in the European Union, increasing the prestige and authority of European research centres at a world level and increasing employment, and will contribute in the search for adequate solutions to new environmental challenges. I would once again like to congratulate the rapporteur, Mrs Riera Madurell.
on behalf of the IND/DEM Group. - (SV) Do we need a European economic legal entity in the research sector or is this yet another example of the EU's persistent fight against European pluralism? The truth is, of course, that institutional competition is necessary for successful institutional reforms. Imagine if an international legal research framework had been established 50 years ago. Development in this area would have ceased. Changing international treaties is difficult and proceeds far too slowly. Progress is made if countries can easily reform their national institutions. Successful reforms then spread to other countries.
The Commission's proposal is certainly not a straightjacket. It offers an alternative to existing national proposals and, to that extent, represents an improvement. However, the proposal is ruined completely by the fact that the Commission also wishes to regulate the taxation of this legal entity at EU level. This proposal must therefore be rejected.
(FR) Mr President, Commissioner, I feel that this is a very significant step forward in European research policy. It is a result of the evaluation report of the Sixth Framework Programme, but it is also a consideration that has been retained throughout the drafting of the seventh.
You said, Commissioner, that some Member States are now allowed to join forces. It is absurd, to say the least, to note that special permission is required from the European Union for that but still, it is progress. What concerns me is your statement that VAT will be applied at its minimum rate and that the situation regarding international status is not yet absolutely clear, at least that is how I understood it.
Article 171 was cited for the vote on the SESAR Joint Undertaking. We have voted twice on this draft since, in the initial version, the international status had not been confirmed and, therefore, it was not possible to establish the joint undertaking. Another joint undertaking, Galileo, has not been established at all.
My questions are as follows. What will be the share of Community funding? Will funding be provided for those who work together to prevent the squandering of resources intended for research infrastructures and to encourage them? Will it finally be possible to tap into the cohesion fund for research so as to combine excellence and cohesion?
(RO) 2009 is the European Year of Creativity and Innovation.
Setting up a European research infrastructure to operate on a non-economic basis will help to streamline the Community's research programmes, as well as distribute and optimise the results in the field of research, technological development and demonstration activities at Community level.
I welcome the fact that these infrastructures can receive cofinancing through Cohesion Policy financial instruments, in accordance with the regulations on the European Regional Development Fund, the Social Fund and Cohesion Fund.
I want to emphasise that it is vitally important that these infrastructures establish the link between research institutes and structures, universities, academia and the private sector, with industrial sectors benefiting from the use of research results.
However, I would like to mention that, above all during the current crisis, we need to make sure that at least 1% of a Member State's GDP is allocated to research.
(RO) The notion of a common European Research Area and of a Community legal framework that is applicable to European research infrastructures has been the basic principle for achieving the objectives of the Lisbon Strategy relating to economic growth, the creation of jobs and establishing a dynamic, knowledge-based economy.
Research infrastructures are playing an ever greater role in the advancement of knowledge and technology, thanks to their ability to mobilise human resources and investments so that a critical mass is achieved, thereby successfully making a crucial contribution to European economic development. We have proposed to provide research with competitive financing, adequate infrastructures and intellectual property regulations, as well as efficient mobility for researchers in our desire for the European Union to be a top international research partner.
Today, through this proposal for a regulation on the Community legal framework for a European Research Infrastructure, we are consolidating the creation of the fifth freedom in Europe: the free movement of knowledge. The current regulation will be a pillar of European research development as the European Research Infrastructure will guarantee scientific excellence in Community research and competitiveness of the Community's economy, based on medium and long-term forecasts and through effective support for European research activities.
In the current economic crisis, the quickest possible implementation of this regulation, combined with encouraging investment in research and development, establishing common standards in the knowledge sector, and modernising national education systems, will provide real solutions aimed at overcoming this crisis.
I feel that at this time, we need to promptly focus our attention on the existing differences in the area of developing an infrastructure for innovation and research between developed Member States and those with a developing economy so that we do not trigger a major migration of researchers from the economies of the states which have recently joined to the Member States whose economies are at the forefront of the global economy. Homogenous distribution of these infrastructures and of research opportunities within the European Union would be beneficial to the whole European Union and would help to combat the migration of scientists from East to West.
I would like to conclude by congratulating the rapporteur, Mrs Riera Madurell, and her colleagues from the Committee on Industry, Research and Energy for their contribution in compiling this report.
Mr President, could you share the five minutes between the two applications that have been made? I would be interested in taking two minutes, if that was in order?
Well, you present me with a quandary. The Rules of Procedure state one minute. One minute.
Mr President, with the greatest respect, we have already wasted two minutes talking about it. There are five minutes from the floor under 'catch the eye'. I have participated in other debates where there were perhaps one, two or three speakers and we share the time. I want just two minutes - I do not know about the other colleagues.
Thank you for allowing me to trespass on your patience, Mr President.
I fully support the establishment of legal status for new European research infrastructures for pan-European research projects and pan-European funding.
I have two quick points. I have in front of me - and I would like to compliment the Commissioner and his staff - a publication entitled 'A more research-intensive and integrated European Research Area: Science, Technology and Competitiveness key figures report 2008/2009'. I think the figures may be well out of date, given the collapse in GDP across the EU and elsewhere. I particularly pick up the point that public funding of R&D can be counter-cyclical, as happened in Japan and the US in the early 1990s and early noughties respectively. When there were collapses in their GDP, the public sector investment in R&D went up.
Could you extrapolate from what we are experiencing at the moment in the EU, with what we have available in FP7 and from Member States, in view of the collapse of economic growth throughout the EU at the moment - we are not alone globally - whether we will be able to compensate with increased public sector funding in R&D?
My second point concerns the frightening prospect as regards the EU's world share in patent applications, which has declined by an alarming figure. The high costs of patents in Europe, you say, might possibly explain this. In Europe, the costs and corresponding costs for patent applications are over 20% higher than in the US, 13 times higher than in the Japan Patent Office, while the costs of maintaining a patent protection in the 27 Member States is over 60 times higher in the EU than the US - frightening implications. Perhaps you could tell us, Commissioner, how we could resolve this as soon as possible?
I should like to congratulate you once again, Commissioner, on a fascinating publication.
(PL) Mr President, I would like to thank the rapporteur for her work. I will refer here to a statement made by Mrs Doyle. At a time when we are experiencing economic collapse, we should not allow ourselves to make the mistake of neglecting research and development or the people who work in these areas. Therefore, I endorse the measures concerning the establishment of a legal framework for the European Research Infrastructure.
We must be aware that for the ERI, it is necessary to have legal frameworks and also adequate funding, but that this money cannot come from contributions made by individual regions, or even countries. The question of appropriate taxation is also important in this case. I also think that better cooperation is needed between research centres and the economy, including small and medium-sized enterprises. I am convinced that the ERI will also contribute, if it is properly correlated with the framework programmes, to improving the situation of the people who work in research, and especially young people, as Mr Gierek has said. This may also prevent a brain drain in Europe. We should remember that the Lisbon Strategy provides for a share of three per cent of GDP for expenditure on research and development. In the European Union today - my figures are for the year 2007 - that indicator stands at 1.84%. I trust, therefore, that the ERI will improve this situation.
Member of the Commission. - Mr President, firstly I would like to thank you for your support. I think we all understand how important it is that we talk. I may not follow the order of the questions but will try to respond briefly to what you asked.
Ms Doyle, as regards public funding, the experience of the past has shown that, in times of crisis, private financing most likely goes down. That is why public financing should not make the terrible mistake of following that pattern because that would be the way which, after the crisis, would lead us to a completely improper situation. That is why public financing has to act counter-cyclically and that is why, even in Europe, we have had that kind of example. Finland was the case at the beginning of the 1990s. I think we should do something like that and we should follow that path.
On the cost of patent application, it is very striking. I think there is no simple answer. 'Better' would certainly be an answer which would be more horizontal than anything which we could do. Last year, we tried to do our best by proposing to clarify this patent picture in relations between private and public institutions, but certainly that is not the answer to the depth of the problem which we are facing in patent application.
Now I turn to the proposal about the questions about the financing from the Seventh Framework Programme. What we have financed until now is the preparatory phase of the projects which are released. It is not intended that we finance institutionally the infrastructure. This will be done by the Member States and also Member States will decide, for example, where this will be located. When this is finished, however, we will certainly, as for any other infrastructure, finance the grants.
That is really the only way ahead. I can remind you that, when we discussed the issue of the budget of the research infrastructure, this was the budget which, in percentage points, was really mostly cut for the Seventh Framework Programme. I am, however, quite optimistic. We are well ahead, and I think that legislation is bringing good solutions.
Concerning VAT, I would like to be precise. We do not propose VAT exemption in the legislation. We believe that if more countries are joining in efforts to build a common infrastructure, say between Germany and Slovenia or the United Kingdom or anywhere, then at the end of the day, none of the countries will agree to pay VAT in that country. That is the case also today - but what exactly is the case today? Today, the countries are individually negotiating with the host country on that kind of exemption. What we are trying to do, via that legislation, is to guarantee the status of an international organisation which would, as a consequence, due to the VAT legislation which exists today, guarantee VAT exemption.
That would, in essence, be the end of the story anyway, but time was mentioned. Time is the crucial question here, so we are talking about whether we can speed up and simplify how we are building the research infrastructure together. Unfortunately, today's situation in research infrastructure is so complex that we are losing time and thus money also. In essence, that is the story.
I have forgotten cohesion. The answer is yes.
To finish, that is exactly the point which we have to underline. We need infrastructure. We need it as soon as possible. This is the step to speed up the whole process. I thank you for understanding that and I thank you for your support in that context.
Before giving the floor to our rapporteur, I would like to clarify something for Mrs Doyle. We have looked into the technicalities.
A little over a year ago, on 8 January 2008, you received a communication from the Deputy Secretary-General, on a decision of the Conference of Presidents of 27 October 2007. Point 3(B) very clearly states that 'catch the eye' time is a maximum of five minutes, and is limited to a maximum of one minute per speaker.
That is the rule, but it was such a pleasure to listen to you that we took great delight in hearing what you had to say. We now come to our rapporteur, Mrs Riera-Madurell.
Mr President, I would like to thank everyone who has taken part in this debate for their contributions, and also I would like to thank the Commissioner for his words and say that I entirely agree with his very clear explanation regarding the VAT issue. To conclude, I would simply like to say that the majority of us are in agreement with the basics. The message is clear: excellence in research requires high quality research infrastructure and, basically due to high construction and operational costs, it is important to share a large proportion of this research infrastructure. In other words, it is more than reasonable to think about creating European infrastructure that can serve the whole European scientific community.
The roadmap drawn up by ESFRI was certainly a step forward towards better planning of research infrastructure at European level. What we need to do now is implement this roadmap. One of the main problems is certainly funding, as some of my colleagues have pointed out, because despite the increase in the funding allocated to the Seventh Framework Programme and the possibilities of support for the infrastructures in the cohesion policy programmes, which some of my colleagues have also mentioned, the European Union budget is not sufficient to fund all of the necessary infrastructure. It is therefore essential that we mobilise sources of funding, both national and private, as far as possible, especially from industry, although as the Commissioner rightly said, this is not a very good time.
Another difficulty, which is no less important, was the lack of a legal structure. This was the Commission's objective when putting forward this proposal: to establish a legal framework and the necessary conditions for developing European research infrastructures. This is a good proposal, which we are convinced has been strengthened by Parliament, as the Commissioner has already said.
I would like to ask the Council once again to listen to our message.
(DE) Mr President, may I ask that the heating be kept on until the end of the sitting, as it is too cold in the House.
We take note of this comment. Perhaps our evening debates should be more animated and more heated so as to warm up the atmosphere. It is true, though, that the Chamber is large.
On this fundamental issue, which will do a great deal to advance European research, the debate is closed.
The vote will take place on Thursday, 19 February 2009.
Written statements (Rule 142)
At times when the economy is in a downward spiral, the authorities are tempted to cut funds for research. However, I am pleased that by discussing this report on the proposal for a Council regulation on the Community legal framework for a European Research Infrastructure, we are sending out an important signal that research remains a priority activity for the European Union.
I firmly believe that by establishing this institutional framework for supporting research activity, we will see results which will bolster the European economy. The reason for this is that research is not a fad, but a necessity which guarantees the European economy's competitiveness at a global level.
I would like to stress one extremely important area where research can play an important role. In the next 25 years, as a result of urbanisation, it is expected that almost 25% of land will be withdrawn from agricultural use. To compensate for this reduction in area, we need greater productivity from smaller areas, with a lower use of water or pesticides. The solutions may emerge through research, particularly biotechnology, bearing in mind, of course, the principle of food security.
This is yet another reason for supporting greater research activity and ensuring a uniform European framework.
I welcome the report on establishing a legal framework for the European Research Infrastructure (ERI), as well as the Commission's proposal for a regulation in this area.
ERI is a response to a real need on the part of European researchers and will undoubtedly help boost competitiveness in European science.
One of the important elements in this regulation is the opportunity for the European Union to hold a stake in an ERI type entity. This gives the Community the ability to participate in and guide Trans-European research policies.
Based on this element, I am calling on the European Commission to bear in mind three points when it comes to providing financial support for the ERI:
1) The Community's involvement exclusively in projects with an extremely high scientific potential.
2) Encouraging the formation of ERIs in regions which have traditionally been victims of the brain drain, both within and outside the Community.
3) Facilitating the access of companies in the private sector to the ERI.
Community policies in this area must combine scientific excellence with triggering an influx of researchers and effective infrastructures into countries, such as the new members of the European Union from the accession rounds in 2004 and 2007.
The report compiled by Teresa Riera Madurell is particularly important as it creates the legal framework required to develop research infrastructures.
Establishing European research infrastructures guarantees that research will reach a high level.
In addition, it will create new opportunities for closer collaboration between teams of European researchers which may also be joined by numerous students and technical staff, thereby helping attract young people into hi-tech research.
This legal framework must also ensure better cooperation between industry and academic research, thereby facilitating the implementation of innovations.
I support the rapporteur's proposal which asks the Commission to regularly report to the European Parliament on the status regarding the development of the European research infrastructures.
The cost of establishing large-scale research infrastructures requires several countries to join forces.
Establishing a common legal framework is absolutely necessary in order to facilitate and accelerate the development of these infrastructures.